UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4158



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN GARCIA-AVALINO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-03-370)


Submitted:   June 18, 2004                    Decided:   July 8, 2004


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Arnold L. Husser, Angela Hewlett Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Juan Garcia-Avalino appeals his conviction and sentence

for illegally reentering the United States without the permission

of the United States Attorney General after having previously been

deported   subsequent     to   a   felony    conviction,   in   violation    of

8 U.S.C. § 1326(a), (b)(1) (2000).           Garcia-Avalino’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising one issue but stating that, in his view, there are

no meritorious grounds for appeal.           Although notified of his right

to do so, Garcia-Avalino has not filed a pro se supplemental brief.

Finding no reversible error, we affirm.

           In   the   Anders   brief,   counsel     questions    whether    the

district court erred in sentencing Garcia-Avalino to thirty months

of imprisonment.      We find that we have no authority to review the

district court’s decision to sentence Garcia-Avalino to thirty

months because this sentence is within the guideline range and is

below the statutory maximum sentence of ten years.               See 8 U.S.C.

§ 1326(b)(1) (setting forth statutory maximum).             Because Garcia-

Avalino’s sentence does not exceed the maximum allowed by the

Sentencing Guidelines or statute, we will not review it on appeal.

See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990)

(finding challenge to court’s exercise of discretion in setting a

sentence   within     a   properly    calculated     guideline    range     not

addressable on appeal).


                                     - 2 -
              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We   therefore   affirm    Garcia-Avalino’s   conviction      and

sentence.     This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.       If the client requests that a petition

be   filed,    but   counsel   believes    that   such   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that a

copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -